—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered June 24, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly closed the courtroom during the testimony of an undercover police officer was not preserved for appellate review because the defendant never raised that contention at trial (see, People v Pearson, 82 NY2d 436, 444; People v Udzinski, 146 AD2d 245). In any event, this contention is without merit. The officer testified that he expected to return to the defendant’s arrest area, had received threats, and had taken several precautions to preserve his identity in his frequent appearances before the Grand Jury and the court. These facts sufficiently established a link between the officer’s concern for safety and his open-court testimony as required under People v Martinez (82 NY2d *629436, 442; see also, People v Skinner, 204 AD2d 664; People v Jamison, 203 AD2d 385).
The defendant’s remaining contentions are not preserved for appellate review and, in any event, are without merit. Thompson, J. P., Altman, Goldstein and Florio, JJ., concur.